            CASE 0:21-cv-00153-WMW-KMM Doc. 8 Filed 02/05/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


Dana Maria Setzer-White and Debora Jo             Case No.: 21-CV-00153 (WMW/KMM)
Setzer,

                  Plaintiffs,                      DEFENDANT EXPERIAN
                                                   INFORMATION SOLUTIONS,
           v.                                      INC.’S RULE 7.1 CORPORATE
                                                   DISCLOSURE STATEMENT
Equifax Information Services, LLC;
Experian Information Solutions, Inc.; Wells
Fargo Bank, N.A. d/b/a Wells Fargo Auto;
Hyundai Capital America d/b/a Kia Motors
Finance,

                  Defendants.


           Pursuant to Federal Rules of Civil Procedure 7.1, the undersigned, counsel of

record for Experian Information Solutions, Inc. (“Experian”), hereby certifies that the

following listed parties have a direct, pecuniary interest in the outcome of this case. This

certification is made to enable the Court to evaluate possible disqualification or recusal:

           1.    Parent Companies:     The ultimate parent company of Experian is
Experian plc.
           2.    Subsidiaries Not Wholly Owned: The following companies are the US-

based subsidiaries of Experian plc that are not wholly owned:

                 (a)    Central Source LLC

                 (b)    Online Data Exchange LLC

                 (c)    New Management Services LLC

                 (d)    VantageScore Solutions LLC

                 (e)    Opt-Out Services LLC.



556844.1
            CASE 0:21-cv-00153-WMW-KMM Doc. 8 Filed 02/05/21 Page 2 of 2




           3.   Publicly Held Companies: Experian plc owns 100 percent of Experian.

Experian plc is a Jersey registered company which in Jersey, Channel Islands, and is

publicly traded on the London Stock Exchange.


Dated: February 5, 2021                    s/ Gregory J. Myers
                                           Gregory J. Myers, MN #287398
                                           LOCKRIDGE GRINDAL NAUEN P.L.L.P.
                                           100 Washington Ave. South, Suite 2200
                                           Minneapolis, MN 55401
                                           Telephone: (612) 339-6900
                                           Fax: (612) 339-0981
                                           gjmyers@locklaw.com

                                           Eric Nicholson (MI #P83825)
                                           (pro hac vice admission pending)
                                           JONES DAY
                                           150 W. Jefferson
                                           Suite 2100
                                           Detroit, MI 48226
                                           Telephone: (313) 733-3939
                                           Facsimile: (313) 230-7997
                                           eanicholson@jonesday.com

                                           ATTORNEYS FOR DEFENDANT
                                           EXPERIAN INFORMATION
                                           SOLUTIONS, INC.




556844.1                               2
